         Case 1:20-cv-04000-PGG Document 5 Filed 01/22/21 Page 1 of 14
                                         U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York
                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007



                                                      January 22, 2021


BY ECF
Honorable Paul G. Gardephe
United States District Judge
Southern District of New York
40 Foley Square
New York, NY 10007

       Re:     Wade Quiah v. United States, 20 Civ. 4000 (PGG)

Dear Judge Gardephe:

        The Government respectfully submits this letter brief in opposition to defendant Wade
Quiah’s pro se motion under 28 U.S.C. § 2255. (Civ. Dkt. 1 (“Def. Mot”)). 1 For the reasons set
forth below, the defendant’s motion should be denied.

I.     Background

       The defendant was a member of a criminal organization known as the “East Homicide
Brims,” a set of the Bloods street gang, whose members and associates engaged in acts of violence
through racketeering acts. (PSR ¶ 16).

       A. Offense Conduct

        On August 21, 2011, the defendant and other members of the Bloods attended a picnic in
the Bronx. (PSR ¶ 17). When the victim in this case, Eric Reid, arrived at the picnic, Bloods
members confronted Reid regarding an allegation that he had cooperated with law enforcement
officials against another member of the gang. (Id.). The bloods members then assaulted Reid.
During this assault, the defendant shot Reid multiple times, killing him. (Id.; Crim. Dkt. 46
(“Sentencing Tr.”) at 24-25). Reid was only seventeen years old. The defendant killed Reid “[t]o
maintain [his] status in the Bloods” and as a means of enforcing gang discipline. (Crim. Dkt. 33
(“Plea Tr.”) at 11; Sentencing Tr. 25; PSR at 15).




1
  “Civ. Dkt.” refers to an entry on the civil docket for this motion; “Crim. Dkt.” refers to an entry
on the docket of the defendant’s criminal case, 11 Cr. 739 (PGG). “PSR” or “Presentence Report”
refers to the Presentence Investigation Report prepared by the United States Probation Office
(“Probation Office”) in connection with Quiah’s sentencing.
         Case 1:20-cv-04000-PGG Document 5 Filed 01/22/21 Page 2 of 14

                                                                                            Page 2


       B. Procedural History

         On August 31, 2011, the defendant was charged in a two-count Indictment alleging
violations of 18 U.S.C. §§ 924(j) and 2 (Count One), and 18 U.S.C. §§ 924(c)(1)(A)(iii) and 2
(Count Two). (Crim Dkt. 2). The Indictment also set forth certain special findings related to the
eligibility of the defendant to receive the death penalty. (Id.).

       On December 20, 2013, the defendant pleaded guilty to Count One of the Indictment,
pursuant to a plea agreement. (See Plea Tr.; Crim Dkt. 43). At the beginning of defendant’s
change of plea proceeding, the defendant confirmed that he had had time to talk to his counsel
about the charges and his plea, that he was satisfied with his counsel, and that he was ready to
plead guilty. (Plea Tr. 3-4). At the proceeding, the Government proffered the following regarding
the charges and the defendant’s plea:

       The defendant is charged with . . . a violation of Title 18 United States Code Section
       924(j). That crime has four elements: First, that on or about the date alleged in the
       indictment, in this case August 21, 2011, the defendant used, carried or possessed a
       firearm; second, that he did so willfully and knowingly; third, that he used or carried
       the firearm during and in relation to a crime violence for which he could be
       prosecuted in a court of the United States or that he possessed the firearm in
       furtherance of such a crime of violence; and fourth, that in so doing he caused the
       death of any person. In this case, the crime of violence alleged is assault in aid of
       racketeering and attempted murder in aid of racketeering. That in turn is a charge
       under Title 18 United States Code Section 1959, which has three elements: First, that
       there existed an enterprise engaged in racketeering activity. In this case, the
       government alleges that the defendant was a member of the East Homicide Brims set
       of the Bloods street gang and that that was an enterprise as defined under the statute;
       second, that the defendant committed the crime alleged, that is assault with a
       dangerous weapon, assault resulting in serious bodily injury and attempting or
       conspiring to commit murder; and third, that the defendant committed that crime for
       the purpose of gaining entrance to, increasing his position in, or maintaining his
       position in the enterprise.

       In this case, if the trial -- if the case were to proceed to trial, the government would
       have presented evidence in the form of testimony by law enforcement witnesses,
       cooperating witnesses, and recorded conversations which establish that on August
       21, 2011 the defendant was present in a park in the Bronx where he shot and killed a
       victim whose name was Eric Reid and that he did so because he was a member, that
       is Mr. Quiah was a member of the East Homicide Brims set of the Bloods street gang
       and he wanted to either increase or maintain his position in that gang.

(Id. at 9-11). The defendant thereafter admitted that he “shot and killed Eric Reid in the Bronx”
on August 21, 2011; that, at that time, the defendant “was a member of the Bloods”; that the
defendant’s criminal acts were done “[t]o maintain [his] status in the Bloods”; and that the
defendant knew his conduct was unlawful. (Id. at 11-12).
         Case 1:20-cv-04000-PGG Document 5 Filed 01/22/21 Page 3 of 14

                                                                                              Page 3


       On December 30, 2014, the defendant was sentenced principally to 235 months’
imprisonment. (Sentencing Tr. 31). On November 14, 2014, the judgment was entered. (Crim.
Dkt. 44). Over five years later, Quiah filed a notice of appeal dated May 5, 2020. (Crim. Dkt. 49).
That appeal remains pending. See United States v. Quiah, No. 20-1632 (2d Cir.).

       C. Quiah’s 2255 Motion

        On May 13, 2020, Quiah, proceeding pro se, filed a 28 U.S.C. § 2255 motion collaterally
challenging his conviction under Count One. (Def. Mot.). The defendant’s motion asserts four
grounds for his release from custody. First, Quiah asserts an ineffective assistance ground, stating:
“My indictment doesn’t charge an underlying crime of violence or drug trafficking[. H]owever it
charges a 924(c) which requires an underlying offense. [H]ad this been argued [m]y indictment
would’ve been dismissed.” (Def. Mot 6). Second, Quiah asserts a jurisdictional ground, stating:
“Without a formal & sufficient indictment a court doesn’t acquire jurisdiction. My 924(c) lacks an
underlying federal crime which is a jurisdictional requirement[. I]t references general assault but
assault isn’t a federal crime & to charge the two in the same count would be multiplicitous.” (Id.)
Finally, Quiah’s third and fourth grounds more generally assert the legal insufficiency or
defectiveness of his Indictment, claiming violations of the Fourteenth Amendment and due process
because the Indictment was “fatally defective” and not “in accordance with constitutional or
statutory law,” respectively. (See id. Mot. 5-6).

        On May 26, 2020, the Court ordered the Government to respond to the 2255 motion (Civ.
Dkt. 2), and, on January 8, 2021, issued a second order for the Government respond (Civ. Dkt. 3).

        In a filing dated June 8, 2020 (the “June 8 Filing”), and addressed to and received by the
Second Circuit, Quiah appears to reiterate some of his 2255 claims. (Crim. Dkt. 52). Quiah states
that his 924(c) and 924(j) charges were “absent of an underlying federal crime,” which led to the
violations listed in the May 13, 2020 fliing motion. (Crim Dkt. 52, at 2). In addition, the June 8
Filing states: “Also Davis v. United States of America (I didn’t file Davis issue but if I can add it I
wish to).” (Id.). 2


2
  The Government had not reviewed this entry on the criminal docket, which was not filed on the
civil docket or subject to the Court’s orders to respond, until today. To the extent that, through
this filing, Quiah has now brought a claim under United States v. Davis, 139 S. Ct. 2319 (2019)
in these 2255 proceedings—one that raises, in particular, whether assault under 18 U.S.C. §
1959(a)(3) qualifies as a “crime of violence”—the Government respectfully requests that
Quiah’s motion be stayed pending the Second Circuit’s decision in United States v. Morris, No.
16-0006-cr (2d. Cir), which presents that precise question. See Wang v. United States, No. 13-
CV-3524 DLI, 2015 WL 1966465, at *2 (E.D.N.Y. Apr. 30, 2015) (staying habeas proceedings
pending the disposition of a Supreme Court case involving “the same question of law,” in the
interest of “judicial economy”); see also Louis Vuitton Malletier S.A. v. LY USA, Inc., 676 F.3d
83, 96 (2d Cir. 2012) (“‘[T]he power to stay proceedings is incidental to the power inherent in
every court to control the disposition of the causes on its docket with economy of time and effort
for itself, for counsel, and for litigants.’” (quoting Landis v. N. Am. Co., 299 U.S. 248, 254
(1936))). A stay is also appropriate given Quiah’s pending appeal. See United States v. Jiau,
536 F. App’x 140 (2013) (explaining that while there is no jurisdictional bar to adjudicating a
         Case 1:20-cv-04000-PGG Document 5 Filed 01/22/21 Page 4 of 14

                                                                                              Page 4


II.    Applicable Law

        Section 2255 permits a defendant, within the one-year limitation period set forth in Section
2255(f), to move “to vacate, set aside or correct [his] sentence” on the ground that it “was imposed
in violation of the Constitution or laws of the United States.” 28 U.S.C. § 2255(a), (f)(3). Relief
under § 2255 is narrow and is “generally available . . . only for a constitutional error, a lack of
jurisdiction in the sentencing court, or an error of law or fact that constitutes ‘a fundamental defect
which inherently results in a complete miscarriage of justice.’” United States v. Bokun, 73 F.3d 8,
12 (2d Cir. 1995) (quoting Hill v. United States, 368 U.S. 424, 428 (1962)).

III.   Discussion

        For purposes of the Section 2255 analysis, Quiah’s motion raises two types of claims. First,
Quiah brings an ineffective assistance claim based on his counsel’s failure to seek dismissal of the
Indictment as legally insufficient or defective. Second, Quiah brings a claim—similar to the first,
but not through the lens of ineffective assistance of counsel—that the Indictment presented a
jurisdictional defect or was otherwise insufficient. 18 U.S.C. § 924(c)(1)(A).

        Quiah’s motion should be denied for several reasons. First, Quiah’s claims are barred by
Section 2255’s one-year limitation period. Second, with respect to Quiah’s ineffective assistance
claim, even assuming it were not untimely, Quiah cannot satisfy either prong of the standard set
forth in Strickland v. Washington, 466 U.S. 668 (1984). Third, any non-ineffective-assistance
claim (or “direct” claim) has been procedurally defaulted. Finally, even assuming any “direct”
claim were not untimely and not procedurally defaulted, it fails on the merits.

       A. All of Quiah’s Claims Are Untimely

                1. Applicable Law

       The Antiterrorism and Effective Death Penalty Act of 1996 (AEDPA), Pub. L. No. 104-
132, 110 Stat. 1214 (1996), established a one-year statute of limitations period in which to bring a
motion attacking a federal sentence under 28 U.S.C. § 2255. The one-year limitations period runs
from the latest of:

       (1) the date on which the judgment of conviction becomes final;

       (2) the date on which the impediment to making a motion created by governmental
       action in violation of the Constitution or laws of the United States is removed, if
       the movant was prevented from making a motion by such governmental action;




2255 motion during an appeal’s pendency, “concerns for judicial economy generally counsel
against adjudicating such motions”). Alternatively, the Government is prepared to address Davis
in a supplemental response, in which case the Government would respectfully request 30 days to
file such a submission.
          Case 1:20-cv-04000-PGG Document 5 Filed 01/22/21 Page 5 of 14

                                                                                                Page 5


        (3) the date on which the right asserted was initially recognized by the Supreme
        Court, if that right has been newly recognized by the Supreme Court and made
        retroactively applicable to cases on collateral review; or

        (4) the date in which the facts supporting the claim or claims presented could have
        been discovered through the exercise of due diligence.

28 U.S.C. § 2255(f).

         Under Federal Rule of Appellate Procedure 4(b), a defendant’s notice of appeal from a
judgment of conviction must be filed within fourteen days. Fed. R. App. P. 4(b)(1)(A)(I). If a
criminal defendant does not appeal, the judgment of conviction becomes final when the time period
for filing an appeal expires, fourteen days after entry of the judgment. See Moshier v. United
States, 402 F.3d 116, 118 (2d Cir.2005) (holding that “for purposes of § 2255 motions, an
unappealed federal criminal judgment becomes final when the time for filing a direct appeal
expires”).

        Because statutes of limitations protect the “systemic interests in finality . . . and
conservation of judicial resources,” Acosta v. Artuz, 221 F.3d 117, 123 (2d Cir. 2000)
(quoting Schlup v. Delo, 513 U.S. 298, 322 (1995)), the one-year statute of limitations for bringing
a § 2255 petition is subject to equitable tolling only in “rare and exceptional
circumstances.” Smith v. McGinnis, 208 F.3d 13, 17 (2d Cir. 2000). The Second Circuit has
“established only a limited number of circumstances that may merit equitable tolling, such as
where an attorney’s conduct is so outrageous and incompetent that it is truly extraordinary, [ ]
where prison officials intentionally obstruct a petitioner's ability to file his petition by confiscating
his legal papers,” Doe v. Menefee, 391 F.3d 147, 159 (2d Cir. 2004), and where mental illness
prevented the timely filing, Bolarinwa v. Williams, 593 F.3d 226, 231 (2d Cir. 2010) (remanding
for factual findings of the particular impediments caused by petitioner’s serious mental illness,
which included hospitalizations). Thus, “pro se status does not itself constitute an extraordinary
circumstance meriting tolling.” Doe v. Menefee, 391 F.3d at 159; see Turner v. Johnson, 177 F.3d
390, 391-92 (5th Cir. 1999) (stating that “neither a plaintiff’s unfamiliarity with the legal process
nor his lack of representation during the applicable filing period merits equitable tolling”).
Ignorance of the limitations period likewise does not provide a ground for tolling
the limitations period. See Felder v. Johnson, 204 F.3d 168, 172 (5thCir. 2000); Fisher v.
Johnson, 174 F.3d710, 714 (5th Cir. 1999) (ignorance of AEDPA’s limitations period generally
does not warrant tolling); Miller v. Marr, 141 F.3d 976,978 (10th Cir. 1998) (no equitable tolling
where prisoner claimed that he lacked access to federal statutes and case law and only learned of
the AEDPA limitations period after it had expired); United States v. Griffin, 58 F. Supp. 2d 863,
869 (N.D. Ill. 1999) (“run-of-the-mill claim of ignorance of the law is insufficient to warrant
equitable tolling of § 2255's limitations period”); Velasquez v. United States, 4 F. Supp. 2d 331,
333-34 (S.D.N.Y. 1998) (Bureau of Prisons’s failure to notify prisoners regarding AEDPA’s time
limitation did not warrant acceptance of untimely petition).
         Case 1:20-cv-04000-PGG Document 5 Filed 01/22/21 Page 6 of 14

                                                                                             Page 6


                2. Discussion

        All of Quiah’s claims are untimely. Quiah’s judgment of conviction was entered over six
years ago, on November 14, 2014, and Quiah did not appeal his conviction. As a result, the one-
year statute of limitations period began running 14 days after entry of judgment, to wit, on
November 28, 2014. See Moshier, 402 F.3d at 118; Fed. R. App. P. 4(b)(1)(A)(I). The period in
which Quiah could raise his Section 2255 claims therefore expired on November 28, 2015—over
five years ago. Quiah does not assert and the record does not suggest that any exception to the
statute of limitations applies, or that equitable tolling is otherwise even arguably applicable here.
In particular, pro se status does not excuse a Section 2255’s timeliness. See Menefee, 391 F.3d at
159. Accordingly, Quiah’s motion should be denied in its entirety as untimely.

       B. Quiah’s Ineffective Assistance Claim Cannot Satisfy Strickland

        Even if Quiah’s ineffective assistance of counsel claim were not untimely, it fails to satisfy
the Strickland standards. Quiah cannot show that his counsel’s performance fell below an objective
standard of reasonableness by not moving to dismiss the Indictment. Nor, even assuming that
counsel’s performance was constitutionally deficient, can Quiah show that he would not have
pleaded guilty and would have instead insisted on going to trial.

                1. Applicable Law

                       a. Ineffective Assistance of Counsel

        A defendant claiming ineffective assistance of counsel must: (1) show that counsel’s
representation fell below an “objective standard of reasonableness” under “prevailing professional
norms”; and (2) “affirmatively prove prejudice” from counsel’s allegedly defective performance.
Strickland v. Washington, 466 U.S. 668, 688, 693 (1984); see also Hernandez v. United States,
202 F.3d 486, 488 (2d Cir. 2000). Only if both elements are satisfied can a defendant demonstrate
that his counsel “was not functioning as the ‘counsel’ guaranteed the defendant by the Sixth
Amendment,” and that the defendant was, as a result, deprived of a fair proceeding. Strickland,
466 U.S. at 687.

        Under the first prong of the Strickland test, a reviewing court “‘must indulge a strong
presumption that counsel’s conduct falls within the wide range of reasonable professional
assistance,’ bearing in mind that ‘[t]here are countless ways to provide effective assistance in any
given case’ and that ‘[e]ven the best criminal defense attorneys would not defend a particular client
in the same way.”’ United States v. Aguirre, 912 F.2d 555, 560 (2d Cir. 1990) (quoting Strickland,
466 U.S. at 689).

        Even if an attorney’s performance was objectively unreasonable, the defendant must also
“affirmatively prove prejudice,” Strickland, 466 U.S. at 693, by showing a reasonable likelihood
that “but for counsel’s unprofessional errors, the result of the proceeding would have been
different.” Id. at 694. A defendant cannot establish prejudice by showing merely that counsel’s
errors had “some conceivable effect” on the result, for “not every error that conceivably could
have influenced the outcome undermines the reliability of the result of the proceeding.” Id. at 693.
         Case 1:20-cv-04000-PGG Document 5 Filed 01/22/21 Page 7 of 14

                                                                                             Page 7


Thus, in raising a claim of ineffective assistance of counsel, “[t]he petitioner’s burden is a heavy
one.” Harrington v. United States, 689 F.3d 124, 129 (2d Cir. 2012).

       When a defendant claims that counsel was ineffective in connection with a guilty plea, he
“must show that there is a reasonable probability that, but for counsel’s errors, he would not have
pleaded guilty and would have insisted on going to trial.” Hill v. Lockhart, 474 U.S. 52, 59 (1985);
United States v. Cuoto, 311 F.3d 179, 187 (2d Cir. 2002). Some of the factors considered in
determining whether a defendant would have insisted on going to trial rather than plead guilty
include:

       (a) whether the defendant pleaded guilty in spite of knowing that the advice on
       which he claims to have relied might be incorrect, (b) whether pleading guilty
       gained him a benefit in the form of more lenient sentencing, (c) whether the
       defendant advanced any basis for doubting the strength of the government’s case
       against him, and (d) whether the government would have been free to prosecute the
       defendant on counts in addition to those on which he pleaded guilty.

Chhabra v. United States, 720 F.3d 395, 408 (2d Cir. 2013).

        In addition, in evaluating prejudice in the context of a guilty plea, the Supreme Court has
explained that the prejudice inquiry “will closely resemble the inquiry engaged in by courts
reviewing ineffective-assistance challenges to convictions obtained through a trial,” that is, an
evaluation of whether, absent the error, the defendant would have succeeded had he gone to trial.
Hill, 474 U.S. at 59.

                       b. Sufficiency of an Indictment

        “A criminal defendant is entitled to an indictment that states the essential elements of the
charge against him.” United States v. Pirro, 212 F.3d 86, 91 (2d Cir. 2000) (citing Jones v. United
States, 526 U.S. 227, 232 (1999); Hamling v. United States, 418 U.S. 87, 117 (1974); Fed. R. Crim.
P. 7(c)). “A defendant faces a ‘high standard’ in seeking to dismiss an indictment.” United States
v. Thompson, No. 13 Cr. 378 (AJN), 2013 WL 6246489, at *6 (S.D.N.Y. Dec. 3, 2013) (quoting
United States v. Post, No. 08 Cr. 243 (KMK), 2013 WL 2934229, at *5 (S.D.N.Y. June 3, 2013)).

        “Pursuant to Federal Rule of Criminal Procedure 7, ‘the indictment or information must be
a plain, concise, and definite written statement of the essential facts constituting the offense
charged.’” United States v. Vilar, 729 F.3d 62, 80 (2d Cir. 2013) (quoting Rule 7(c) (alterations
omitted)). To satisfy this rule, “an indictment need do little more than to track the language of the
statute charged and state the time and place (in approximate terms) of the alleged crime.” United
States v. Yannotti, 541 F.3d 112, 127 (2d Cir. 2008) (internal quotation marks omitted). Although
there are circumstances in which greater specificity is required to pass muster under Rule 7(c) and
the constitutional provisions it implicates, that heightened standard is limited to “very rare cases,”
such as those involving refusal to answer questions before Congress, in which “specification of
how a particular element of criminal charge will be met . . . is of such importance to the fairness
of the proceeding that it must be spelled out in the indictment.” United States v. Stringer, 730 F.3d
120, 125-26 (2d Cir. 2013) (discussing the special case of Russell v. United States, 369 U.S. 749
(1962)). Otherwise, “[a]n indictment is sufficient if it ‘first, contains the elements of the offense
          Case 1:20-cv-04000-PGG Document 5 Filed 01/22/21 Page 8 of 14

                                                                                               Page 8


charged and fairly informs a defendant of the charge against which he must defend, and, second,
enables him to plead an acquittal or conviction in bar of future prosecutions for the same offense.’”
Stringer, 730 F.3d at 124 (quoting Hamling, 418 U.S. at117); Yannotti, 541 F.3d at 127.

        Even in cases involving very bare-bones charges, courts will not dismiss the indictment
absent a showing of prejudice. Stringer, 730 F.3d at 124. Where a defendant has been given
sufficient notice of the charges against him by means of, for example, discovery materials or a bill
of particulars, prejudice will not have been shown, and the indictment should stand. See, e.g.,
Stringer, 730 F.3d at 124-25; Yannotti, 541 F.3d at 127; United States v. Stavroulakis, 952 F.2d
686, 693 (2d Cir.1992).

                       c. Sections 924(c), 924(j), and 1959(a)(3)

          Section 924(c) is violated by persons “who, during and in relation to any crime of violence
. . . for which the person may be prosecuted in a court of the United States, uses or carries a firearm,
or who, in furtherance of any such crime, possesses a firearm.” 18 U.S.C. § 924(c)(1)(A). To
prove a violation of Section 924(c) where, as here, the underlying crime is one of violence, the
Government is required to prove three elements: (1) “the defendant committed a crime of violence
. . . for which he might be prosecuted in a court of the United States”; (2) “the defendant
knowingly used . . . a firearm during and in relation to the commission of . . . the crime [of
violence].” 2 Modern Federal Jury Instructions-Criminal P 35.14 (2020). If the defendant is also
charged with discharging the firearm, the Government must also prove that as additional element.
Id.

       Where an offender, “in the course of a violation of [18 U.S.C. § 924(c)], causes the death
of a person through the use of a firearm,” that person violates Section 924(j), which provides
enhanced maximum penalties. See 18 U.S.C. § 924(j) (providing, through statutory cross-
references, increased maximum penalties for murder and manslaughter); United States v. Pizzaro,
797 F. App’x 607, 609 (2d Cir. 2020) (Section 924(j) “expressly incorporates by
reference Section 924(c)”). To prove a violation of Section 924(j), the Government is required to
prove the elements of 924(c) and that the defendant’s use of the firearm caused a person’s death.
See United States v. Rivera, 679 F. App’x 51, 54 (2d Cir. 2017) (rejecting challenge to Section
924(j) conviction because “§ 924(j) expressly incorporates § 924(c) by reference, and the
indictment pleaded each of the elements of the crime reflected in these two statutory sections”);
United States v. Rivera, 13 Cr. 424 (KMW), ECF No. 1 (Indictment).

       The Violent Crimes in Aid of Racketeering (“VICAR”) statute, 18 U.S.C. § 1959,
criminalizes, among other offenses, assault in aid of racketeering activity. As relevant here, the
VICAR statute provides as follows:

       (a) Whoever, as consideration for the receipt of, or as consideration for a promise
       or agreement to pay, anything of pecuniary value from an enterprise engaged in
       racketeering activity, or for the purpose of gaining entrance to or maintaining or
       increasing position in an enterprise engaged in racketeering activity, murders,
       kidnaps, maims, assaults with a dangerous weapon, commits assault resulting in
       serious bodily injury upon, or threatens to commit a crime of violence against any
          Case 1:20-cv-04000-PGG Document 5 Filed 01/22/21 Page 9 of 14

                                                                                               Page 9


       individual in violation of the laws of any State or the United States, or attempts or
       conspires so to do, shall be punished—
       ...
       (3) for assault with a dangerous weapon or assault resulting in serious bodily injury, by
       imprisonment for not more than twenty years or a fine under this title, or both.

18 U.S.C. § 1959(a)(3).

                 2. Discussion

                       a. Counsel’s Decision Not To Seek Dismissal of the Indictment Was
                         Far from Unreasonable

        Quiah’s counsel’s decision not to seek dismissal of the Indictment was far from objectively
unreasonable. To the extent that Quiah’s ineffective assistance claim is in turn based on a claim
that his Indictment was insufficient (and thus his counsel should have sought its dismissal), Quiah
is wrong. The Indictment here pled the elements of the crimes charged, “track[ed] the language
of the statute charged and stat[ed] the time and place (in approximate terms) of the alleged crime.”
Yannotti, 541 F.3d at 127. No more was required. United States v. Balde, 943 F.3d 73, 89 (2d
Cir. 2019) (“[T]he standard for the sufficiency of an indictment is not demanding.”).

        To the extent Quiah contends, more particularly, that the Indictment pled only an
underlying “general assault . . . [that] isn’t a federal crime,” he is incorrect. (Def. Mot. 6). 3 Both
counts of the Indictment pled an underlying crime of violence that “may be prosecuted in a court
of the United States.” 18 U.S.C. § 924(c). Specifically, each count identified the underlying crime
of violence as “the assault of another member of the defendant’s gang, Eric Reid,” a violation of
18 U.S.C. § 1959(a)(3), the VICAR assault provision. While the Indictment did not include the
statutory citation to that crime, such a citation is not required. See Fed. R. Crim. P. 7(c)(2) (“Unless
the defendant was misled and thereby prejudiced, neither an error in a citation nor a citation’s
omission is a ground to dismiss the indictment or information or to reverse a conviction.”); see,
e.g., Rivera, 679 F. App’x at 54 (rejecting challenge to 924(j) count, which did not include a
statutory citation for the underlying predicate crime). Quiah, who was represented by experienced
criminal counsel, clearly had notice of the federal offense charged as the underlying crime of
violence, including its statutory citation, at a minimum from the Government’s detailed proffer at
his plea hearing. (See Plea Tr. 9-11 (providing the statutory citation for 18 U.S.C. § 1959 and its
elements)). Quiah then proceeded to plead guilty and admitted all the elements of Count One,
including the elements of 18 U.S.C. § 1959(a)(3).

        Relatedly, to the extent Quiah claims that his Indictment was “multiplicitous” for pleading
both state and federal assault as the underlying crime of violence (Def. Mot. 6), that argument is
likewise meritless. For one, Quiah’s claim of multiplicity regarding the underlying crime of
violence is legally confused. See United States v. Chacko, 169 F.3d 140, 145 (2d Cir. 1999)
(multiplicitous indictment creates an exaggerated impression of criminal activity by charging “an

3
 While this language is from Quiah’s “jurisdictional” ground, it suggests this may be Quiah’s
underlying argument with respect to his ineffective assistance claim as well.
         Case 1:20-cv-04000-PGG Document 5 Filed 01/22/21 Page 10 of 14

                                                                                            Page 10


offense multiple times, in separate counts, when, in law and fact, only one crime has been
committed”); United States v. Weingarten, 713 F.3d 704, 708 (2d Cir. 2013) (test
from Blockburger v. United States, 284 U.S. 299 (1932), applies to ascertain “whether each offense
contains an element not contained in the other, and provides that, if not, they are the same offen[s]e
and double jeopardy bars additional punishment”). It is also factually mistaken, for the predicate
crime was VICAR assault, as explained above.

        Next, to the extent Quiah is arguing that the Indictment had to “charge” (Def. Mot. 6) the
underlying crime of violence as a separate count in the Indictment, that argument is foreclosed by
clear Second Circuit precedent. “The plain language of § 924(c) requires only that the predicate
crime of violence (or drug trafficking) have been committed; the wording does not suggest that
the defendant must be separately charged with that predicate crime and be convicted of it.”
Johnson v. United States, 779 F.3d 125, 129–30 (2d Cir. 2015).

        Finally, to the extent Quiah contends his counsel should have sought dismissal after
Quiah’s guilty plea, that argument faces an additional hurdle: by pleading guilty, Quiah waived all
non-jurisdictional challenges to the Indictment. Balde, 943 F.3d at 88; United States v. Yousef,
750 F.3d 254, 258 (2d Cir. 2014). “A jurisdictional argument — i.e. one that would survive
waiver by a valid guilty plea — is one where a defendant demonstrates that the ‘face of the
indictment discloses that the count or counts to which he pleaded guilty failed to charge a federal
offense.’” Balde, 943 F.3d at 88 (quoting Yousef, 750 F.3d at 259); see also United States v.
Bastian, 770 F.3d 212, 217 (2d Cir. 2014) (“A defect qualifies as jurisdictional only if it alleges
that the face of the defendant’s indictment discloses that the count to which he pleaded guilty failed
to charge a federal offense, such that the district court lacked the power to entertain the
prosecution.”). Because the Indictment was sufficient for the reasons explained above, the
Indictment certainly met the even lower standard of alleging any federal offense and thereby
conferring subject-matter jurisdiction over Quiah’s prosecution. See Balde, 943 F.3d at 88.

                       b. Even Assuming Quiah’s Counsel Were Deficient, Quiah Cannot
                         Show Prejudice

        Even assuming Quiah could succeed in showing that his counsel’s performance was
deficient under the first prong of Strickland, Quiah cannot establish the prejudice prong of
Strickland. There is no “reasonable probability that, but for counsel’s errors, [Quiah] would not
have pleaded guilty and would have insisted on going to trial.” Lockhart, 474 U.S. at 59. First, by
pleading guilty, Quiah obtained a significant benefit: a three-point reduction his offense level for
acceptance of responsibility, and a significantly lower applicable Guidelines range. 4 That lowered
Guidelines range was material to the sentence that the defendant actually received. (See
Sentencing Tr. 31). Indeed, the defendant received a sentence at the bottom of the lower
Guidelines range. (Id.). Additionally, as evidenced in the Government’s proffer at Quiah’s plea,
the Government’s case against Quiah was strong. (Plea Tr. 10-11 (citing available evidence in the

4
 Under the November 1, 2014 Guidelines, Quiah’s Guidelines range without pleading guilty and
accepting responsibility was 324 to 405 months’ imprisonment. By pleading guilty and
accepting responsibility, Quiah’s Guidelines range was reduced to 235 to 293 months’
imprisonment. (See PSR ¶ 5).
         Case 1:20-cv-04000-PGG Document 5 Filed 01/22/21 Page 11 of 14

                                                                                             Page 11


form of “testimony by law enforcement witnesses, cooperating witnesses, and recorded
conversations”)). In these circumstances, it is not reasonably probable that Quiah would have
chosen to proceed to a trial where he faced likely conviction and at least an additional ten-year
mandatory-minimum sentence.

       C. Quiah’s “Direct” Claim Is Procedurally Defaulted

        In addition to his ineffective assistance claim, Quiah also brings a claim directly arguing
that his Indictment should be dismissed and conviction reversed. Any such “direct” claim is
procedurally defaulted.

                1. Applicable Law

          It is well settled that Section 2255 is not designed as a substitute for a direct appeal, see
United States v. Frady, 456 U.S. 152, 165 (1982); United States v. Addonizio, 442 U.S. 178, 184-
85 (1979), and that a federal prisoner cannot use a Section 2255 motion to litigate questions that
could have been raised on direct appeal but were not, see Rosario v. United States, 164 F.3d 729,
731 (2d Cir. 1999). Thus, where a defendant has procedurally defaulted a claim by failing to raise
it at trial, sentencing, or on direct appeal, the claim may be raised on collateral attack only if the
defendant “can first demonstrate either cause and actual prejudice, or that he is actually innocent.”
Bousley v. United States, 523 U.S. 614, 622 (1998); see also Rosario, 164 F.3d at 732 (defendant
must demonstrate “either (1) cause for failing to raise the issue, and prejudice resulting therefrom,
or (2) actual innocence”).

        The Supreme Court has made clear that “cause” is measured by a stringent standard of
diligence. See, e.g., Coleman v. Thompson, 501 U.S. 722, 752 (1991) (“Cause” is “something
external to” the defendant which “cannot be fairly attributed to him”). “Cause” to excuse a
procedural default may exist where a claim “is so novel that its legal basis [was] not reasonably
available to counsel.” Reed v. Ross, 468 U.S. 1, 16 (1984). A claim is “reasonably available,”
however, if at the time of the default, it was being raised by litigants and addressed by the courts.
See Bousley, 523 U.S. at 622-23 (claim not “novel” where judicial decisions in the reporters show
that the legal basis for the claim was “reasonably available”).

         “The ‘prejudice’ requirement is met by establishing actual prejudice resulting from the
errors of which [the defendant] complains. The error must have resulted in substantial
disadvantage, infecting the entire trial with error of constitutional dimensions.” Gutierrez v. Smith,
702 F.3d 103, 112 (2d Cir. 2012). To establish actual prejudice in the guilty plea context, the
defendant must show that he was “actually unaware” of the error, and that he “would not have
pleaded guilty” if he had known of the error. United States v. Timmreck, 441 U.S. 780, 784 (1979)
(conviction from guilty plea not subject to collateral attack where defendant’s “only claim is of a
technical violation of [Rule 11],” and defendant did “not argue that he was actually unaware of the
special parole term or that, if he had been properly advised by the trial judge, he would not have
pleaded guilty.”); Lucas v. United States, 963 F.2d 8, 13 (2d Cir. 1992) (prejudice can be
established by demonstrating that the defendant “did not understand the consequences of his plea,
or that, if he had been properly advised, he would not have pled guilty”); see also Hill v. Lockhart,
474 U.S. 52, 59 (1985) (in the context of a claim of ineffective assistance of counsel, “to satisfy
         Case 1:20-cv-04000-PGG Document 5 Filed 01/22/21 Page 12 of 14

                                                                                           Page 12


the ‘prejudice’ requirement, the defendant must show that there is a reasonable probability that,
but for counsel’s errors, he would not have pleaded guilty and would have insisted on going to
trial”).

        Even if a defendant cannot demonstrate cause for and prejudice from his procedural
default, his claim can still be reviewed where “a fundamental miscarriage of justice would result
from a failure to entertain the claim.” McCleskey v. Zant, 499 U.S. 467, 494-95 (1991). The
Supreme Court has repeatedly emphasized that the term “fundamental miscarriage of justice”
means the “actual innocence” of the defendant. See Herrera v. Collins, 506 U.S. 390, 404 (1993)
(referring to rule requiring “proper showing of actual innocence” as the “fundamental miscarriage
of justice exception” and explaining that the purpose of the exception is “to see that federal
constitutional errors do not result in the incarceration of innocent persons”); Murray v. Carrier,
477 U.S. 478, 495-96 (1986) (explaining that the exception is reserved for those extraordinary
cases “where a constitutional violation has probably resulted in the conviction of one who is
actually innocent”). As the Court explained in Schlup v. Delo, 513 U.S. 298 (1995):

        To ensure that the fundamental miscarriage of justice exception would remain rare
        and would only be applied in the extraordinary case, while at the same time
        ensuring that the exception would extend relief to those who were truly deserving,
        this Court explicitly tied the miscarriage of justice exception to the [defendant’s]
        innocence.
Id. at 321.

                2. Discussion

       Quiah cannot satisfy these heightened standards. None of the pathways to overcoming
procedural default are available here: he cannot establish “cause” preventing him from raising this
issue on direct appeal, he cannot demonstrate that he suffered any prejudice, and he cannot
demonstrate—nor does he suggest—“actual innocence” of the Section 924(j) count.

         As an initial matter, Quiah cannot show “cause” for failing to raise his claim on direct
appeal. To overcome a procedural default based on the cause-and-prejudice theory, a defendant
must first identify cause for the default—that is, “some objective factor external to the defense”
that prevented the argument from being presented on direct appeal. Gupta v. United States, 913
F.3d 81, 84 (2d Cir. 2019) (citation and quotation marks omitted). Although it is possible to
establish cause on the ground that the argument was “so novel that its legal basis [was] not
reasonably available to counsel” at the time of appeal, it is not enough to show that “a claim was
unacceptable to that particular court at that particular time.” Bousley, 523 U.S. at 622. Here, the
“legal bas[e]s” for the potential arguments in Quiah’s 2255 motion are not “novel,” id., as
illustrated in the discussion above (see Sections III(B)(1)(b) and III(B)(2)(a), supra). And the fact
that the Second Circuit would have rejected Quiah’s arguments does not qualify as “cause.”
Bousley, 523 U.S. at 622.

       Even if the stringent cause requirement were satisfied, Quiah must further establish that he
suffered actual prejudice, which, in the context of a guilty plea, requires a showing that the
defendant “did not understand the consequences of his plea or, that if had been properly advised,
         Case 1:20-cv-04000-PGG Document 5 Filed 01/22/21 Page 13 of 14

                                                                                           Page 13


he would not have pleaded guilty.” Lucas, 963 F.2d at 13; see Timmreck, 441 U.S. at 784. Quiah
cannot do so. Quiah does not assert, much less establish, that he “did not understand the
consequences of his plea or, that if had been properly advised, he would not have pleaded guilty.”
Lucas, 963 F.2d at 13. As noted above, the defendant was represented by experienced criminal
counsel. At the beginning of defendant’s change of plea proceeding, the defendant confirmed that
he had had time to talk to his counsel about the charges and his plea, that he was satisfied with his
counsel, and that he was ready to plead guilty. (Plea Tr. 3-4). Moreover, as already explained, the
defendant obtained a significant benefit by pleading guilty and faced long odds at trial. See Section
III(B)(2)(b), supra.

        Lastly, Quiah certainly cannot establish actual innocence. To overcome a procedural
default based on actual innocence, the defendant bears the burden of showing that “in light of all
the evidence, it is more likely than not that no reasonable juror would have convicted him.”
Bousley, 523 U.S. at 623 (citations and quotation marks omitted). In this context, “ ‘actual
innocence’ means factual innocence, not mere legal insufficiency,” and the Government is entitled
“to present any admissible evidence of petitioner’s guilt even if that evidence was not presented
during petitioner’s plea colloquy.” Id. at 624. The defendant himself admitted to conduct that
satisfied the elements of his conviction. Specifically, Quiah admitted that he “shot and killed Eric
Reid in the Bronx” on August 21, 2011; that, at that time, the defendant “was a member of the
Bloods”; that the defendant’s criminal acts were done “[t]o maintain [his] status in the Bloods”;
and that the defendant knew his conduct was unlawful. (Plea Tr. 11-12). Moreover, at his
sentencing, Quiah made the following statements:

       Your Honor, I just want to say that I’m sorry. I know they said it would probably
       be inappropriate for me to address Eric Reid's family, but to them I’m sorry.
       Nothing about what happened was premeditated. And I can just say I’m sorry. I’m
       trying to make a change. I’m trying to change myself. I don’t really know what I
       can say. What I did say, there is nothing I can say that can undo it, so all I can say
       is I’m sorry. That’s it.

(Plea 24.). The defendant has not proffered any new or additional evidence undermining his prior
statements under oath affirming his guilt, or otherwise establishing his actual innocence.

       Because the defendant cannot show cause-and-prejudice or actual innocence, his “direct”
claims are procedurally defaulted and must be denied.

       D. Quiah’s “Direct” Claims Lack Merit

        Even if Quiah’s “direct” claims regarding the sufficiency of the Indictment and jurisdiction
of the Court were somehow not untimely and somehow not procedurally defaulted, those claims
would fail on the merits for the same reasons that Quiah cannot show his counsel’s performance
was deficient. See Section III(B)(2)(a), supra.

IV.    Conclusion

       For the reasons set forth above, the defendant’s motion should be denied.
       Case 1:20-cv-04000-PGG Document 5 Filed 01/22/21 Page 14 of 14

                                                                             Page 14



                                          Respectfully submitted,

                                          AUDREY STRAUSS
                                          United States Attorney
                                          Southern District of New York

                                       by: /s/ Micah F. Fergenson
                                          Micah F. Fergenson
                                          Assistant United States Attorney
                                          (212) 637-2190


cc:   Wade Quiah (By Certified Mail)
